Title: From John Adams to James Searle, 26 December 1781
From: Adams, John
To: Searle, James



Amsterdam Decr 26. 1781
Dr Sir

Your two favours of Decr 3 and that of December 14, are before me. Mr Barclay is arrived, to my great Relief: His office and Character as well as your Recommendations entitle him to every Respect and Civility from me.
You favour from L’orient I answered, and transmitted under Cover to Mr Cummings, Some Dispatches from Gover Read. I condole with you, under the Loss of Mrs Searle: But Such is the Constitution of the World, and Under the Loss of Friends Fortunes, &c all We have to do is to Submit. Your Resolution to Spend the Remainder of your Days in Europe, may not prove to be a Law of the Medes, whether, however in Europe or America, I wish you success and Prosperity.

Mr Bondfield has acted hitherto, for the Public at Bourdeaux, and has ever behaved well, as far as I have known. I Suppose that he will expect to be continued in the Service and to be Vice Consul or Consul, if Congress should appoint Such an officer for that Place. But perhaps Congress will, not appoint any but the Consul General and leave him to employ Such Persons as his Agents in other Cities as he pleases.
The Secretaryship for the Mission to Versailles, I am convinced will never be filled up, while the present Minister lives, unless it should be with the young Gentleman. The Commission for Peace is new modelled. The Ministers to Versailles and Madrid, Mr Laurens in the Tower and Mr Jefferson in America, are added in the new Commission: and there is no Secretary appointed. Mr Dana, is Still at Liberty to Act in it, in certain Circumstances, which however will not happen, because the Commission itself will not be called to Act a long time.
Portugal is but an English Colony, and never in my opinion will have any Thing to do with america while the War lasts. Thus you See, that I have no great Expectations, of your Succeeding in any Thing of a public Nature in Europe at present. Your Wish to be Vice Consul or Consul in Case another Should be appointed, is modest enough to be sure but you know that Congress have always many applications, and they weigh the Pretensions of all, very carefully. Your appointment would be very agreable to me, but all I can do in it, is to mention it to some of my friends. But you know that my particular Friends in Congress are influenced by nobody, and no Consideration but the public good.
As to your Sic Vos non Vobis Vellera fertis oves. It is true that I am a sheep and that I have been fleeced, but it gives me some Pleasure to reflect that my wool makes others warm. No I had rather Say I am a Bird, that my feathers have been plucked and worn as ornaments by others. Let them have the Plumage if they will it is but a Geugaw. However away with all this. It would be more just to say that We are all too much Addicted to disputing for the Feathers before We are quite in Possession of the Bird.
What do you mean by Ebenezer Kennersley? I dont Understand you. Your Sprightly Wit is a Proof to me that your Health is better, and it has a friendly effect upon mine.

I am with much Esteem, your Frd & hul sert

